department of the treasury internal_revenue_service washington d c date date uilc number release date internal_revenue_service national_office chief_counsel_advice to from subject legend purchaser district_director chief examination vicki j hyche chief cc dom corp br4 notification of withdrawal of request_for_ruling in purchased subsidiaries year year the attached materials are being forwarded to you in accordance with b of revproc_98_1 1998_1_cb_7 this document is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent plr-116442-97 in year purchaser purchased the stock of the purchased subsidiaries each purchased subsidiary was a subsidiary of a different consolidated_group at the time of purchase collectively the purchases on the date of purchase each parent_corporation of a purchased subsidiary was in receivership with the fdic and each received federal_financial_assistance ffa from the fdic in connection with its receivership no ffa was provided to or received by purchaser in the purchases in year purchaser submitted a private_letter_ruling request in which it sought to treat the purchases as true stock acquisitions as opposed to deemed asset acquisitions under sec_1_597-5 of the federal_income_tax regulations in its request purchaser asserted that its lack of receipt of ffa precluded the purchases from being subject_to sec_597 of the internal_revenue_code and the regulations thereunder sec_597 provides that the treatment for purposes of sec_1 through 1400c of the internal_revenue_code of any transaction in which ffa is provided with respect to a bank or domestic_building_and_loan_association shall be determined under regulations prescribed by the secretary the regulations under sec_597 govern the treatment of all parties to the transaction in which ffa is provided regardless of which party receives the assistance sec_1_597-5 provides that a transfer of assets is deemed to occur when a consolidated subsidiary becomes a nonmember of its consolidated_group or becomes a member_of_an_affiliated_group of which it was not previously a member while the institution of which it is a consolidated subsidiary is under agency control sec_1 b says an institution is under agency control if agency defined to include the federal deposit insurance corporation is conservator or receiver of the institution or if agency has the right to appoint any of the institution’s directors based on the facts provided to us in the request for private_letter_ruling we took the position that the purchased subsidiaries were consolidated subsidiaries as defined in sec_1_597-1 and that each purchased subsidiary became a nonmember of its consolidated_group while its parent institution was under agency control accordingly sec_1_597-5 requires the purchases to be treated as asset purchases at a conference of right we informed purchaser that the purchases are subject_to sec_597 and the regulations thereunder following its conference of right purchaser withdrew the ruling_request and the case was closed in this office we are now forwarding you this letter and a copy of the materials purchaser submitted with its ruling_request so that you may use the same in connection with any future examination of purchaser’s federal tax returns plr-116442-97 if you need further assistance regarding this matter please contact me pincite-7530 sincerely yours assistant chief_counsel corporate by vicki j hyche chief branch attachments
